Filed 4/7/21 P. v. Matthews CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B307920
                                                         (Super. Ct. No. 2017020111)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 CAM MATTHEWS,

      Defendant and Appellant.


             Cam Matthews appeals from the post-judgment order
denying his petition for resentencing. We dismiss.
             Matthews pled guilty to two counts of residential
burglary (counts 1 and 2; Pen. Code,1 §§ 459, 462, subd. (a)) and
one count of evading an officer with willful and wanton disregard
for the safety of persons or property (count 3; Veh. Code, § 2800.2,
subd. (a)). He admitted a person other than an accomplice was


                   1 All
                 subsequent undesignated statutory references
are to the Penal Code.
present in the residence during the commission of count 1.
(§ 667.5, subd. (c)(21).) He also admitted three prior “strikes”
(§§ 667, subds. (c)(2) & (e)(2), 1170.12, subds. (a)(2) & (c)(2)),
three prior serious felony convictions (§ 667, subd. (a)(1)) and one
prior prison term (§ 667.5, subd. (b)). He signed a felony
disposition statement in which he acknowledged that he could be
sentenced to state prison for up to 65 years to life. The court
committed to impose a sentence of 23 years in prison, consisting
of eight years for counts 1, 2, and 3 with one “strike,” and 15
years for the three serious felony priors. Matthews waived his
right to appeal. On August 30, 2018, the court honored its
commitment and struck all but one prior “strike,” struck the prior
prison term, and sentenced Matthews to prison for 23 years.
              In November 2019, Matthews filed a petition for writ
of habeas corpus with this court. He alleged his counsel advised
him that the judge had no choice but to impose the serious felony
priors, and that the Governor later signed Senate Bill No. 1393
(2017-2018 Reg. Sess.) (“S.B. 1393”), which gave the court the
discretion to strike priors. (Stats. 2018, ch. 1013, §§ 1, 2.) We
denied the petition without prejudice to Matthews seeking relief
in the trial court. (In re Cam Matthews (Nov. 13, 2019, B302058)
[nonpub. order].)
              In 2020, Matthews filed in the trial court a “Petition
for Resentencing 1170(d)(1) under New Laws, Amended Laws
PC-SB 1393/620/180/667/1385 Any Other Which Relief May Be
Sought.” The trial court summarily denied the petition.
              We appointed counsel to represent Matthews in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. We advised Matthews that
he had 30 days to personally submit any contentions or issues he




                                 2
wished us to consider. Matthews filed a supplemental brief in
which he requests that he receive the benefit of any changes in
the law, that the priors and enhancements be stricken, and he be
resentenced to the base term.
             Because this appeal is from an order denying
postconviction relief rather than defendant’s first appeal of right
from a criminal conviction, defendant is not entitled to review
pursuant to People v. Wende (1979) 25 Cal.3d 436. (People v.
Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020) 52
Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.) We
nevertheless evaluate the arguments Matthews presents in his
supplemental brief. (Cole, at p. 1040.)
             Matthews is not entitled to relief. S.B. 1393 amended
sections 667 and 1385 to give the trial court the discretion to
strike serious felony priors. The Governor signed the bill on
September 30, 2018, effective January 1, 2019. The amendment
is not retroactive to Matthews’s petition for resentencing, which
was filed after his case was final on appeal. (People v. Alexander
(2020) 45 Cal.App.5th 341.) Because the trial court did not have
jurisdiction to resentence Matthews, his appeal must be
dismissed. (Id. at pp. 344-345.)
             The other provisions cited by Matthews do not entitle
him to relief. Section 1170, subdivision (d)(1), does not apply
because his petition for resentencing was not filed within 120
days of sentencing, and he does not contend that the Board of
Parole Hearings or the district attorney recommended
resentencing. The references to “620” and “180” appear to refer
to legislation inapplicable here: Senate Bill No. 620 (2017-2018
Reg. Sess.) (Stats. 2017, ch. 682), which relates to firearm
enhancements, and Senate Bill No. 180 (2017-2018 Reg. Sess.)




                                3
(Stats. 2017, ch. 677), which relates to controlled substance
enhancements. Assembly Bill No. 1618 (2019-2020 Reg. Sess.)
(Stats. 2019, ch. 586), enacted section 1016.8 to prohibit
provisions in plea bargains waiving the benefits of future
legislation; the disposition here contained no such provision.
                           DISPOSITION
             The appeal is dismissed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.




             PERREN, J.




                                4
                    David M. Hirsch, Judge

               Superior Court County of Ventura

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.